07-5253-pr
        Boykin v. Commissioner of NYS DOCS

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO
     SUMMARY ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY THIS COURT’S LOCAL RULE 32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE
     32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT CITES A SUMMARY ORDER,
     IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION MUST
     EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF
     THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS
     CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE SUMMARY ORDER IS
     AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE WITHOUT
     PAYMENT    OF    FEE    (SUCH    AS    THE    DATABASE     AVAILABLE    AT
     HTTP://WWW.CA2.USCOURTS.GOV/).   IF NO COPY IS SERVED BY REASON OF THE
     AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE
     REFERENCE TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE
     ORDER WAS ENTERED.

 1           At a stated term of the United States Court of       Appeals
 2      for the Second Circuit, held at the Daniel Patrick       Moynihan
 3      United States Courthouse, 500 Pearl Street, in the       City of
 4      New York, on the 25 th day of November, two thousand     nine.
 5
 6      PRESENT: JOSEPH M. McLAUGHLIN,
 7               RICHARD C. WESLEY,
 8                    Circuit Judges,
 9               LAWRENCE E. KAHN, *
10                    District Court.
11      ___________________________________________
12      Connie Boykin,
13
14                 Plaintiff-Appellant,
15
16                 v.                                 07-5253-pr
17
18      Commissioner of NYS DOCS, Harold McKinney,
19      Warden, Mt. McGregor Correctional Facility,
20      Commissioner of Health and Hospital for
21      NYS DOCS, Medical Supervisor, Crook, Dr.,
22      Helen Atwell, Medical Nurse, Mt. McGregor
23      Correctional Facility,
24
25                 Defendants-Appellees.


             *
             Lawrence E. Kahn, Senior Judge of the United States
        District Court for the Northern District of New York,
        sitting by designation.
 1   ___________________________________________
 2
 3   FOR APPELLANT:            C ONNIE B OYKIN, pro se, Warwick, New
 4                             York.
 5
 6   Appeal from a judgment of the United States District Court
 7   for the Northern District of New York (McAvoy, J.).
 8
 9   UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
10   DECREED that the judgment of the district court is AFFIRMED.
11
12       Appellant Connie Boykin, pro se, appeals from the

13   judgment of the United States District Court for the

14   Northern District of New York (McAvoy, J.), sua sponte

15   dismissing his complaint, pursuant to 28 U.S.C. §

16   1915(e)(2)(B).   We assume the parties’ familiarity with the

17   underlying facts, the procedural history of the case, and

18   the issues on appeal.

19       We review de novo the district court’s sua sponte

20   dismissal under § 1915(e).     Giano v. Goord, 250 F.3d 146,

21   149-50 (2d Cir. 2001).

22       To substantiate an Eighth Amendment claim for medical

23   indifference, a plaintiff must prove that the defendant was

24   deliberately indifferent to a serious medical need.         Farmer

25   v. Brennan, 511 U.S. 825, 834-35 (1994).       Deliberate

26   indifference has two necessary components, one objective and

27   the other subjective.     Hathaway v. Coughlin, 99 F.3d 550,

28   553 (2d Cir. 1994).     Objectively, the deprivation must be

29   “sufficiently serious,” creating a risk of “death,

                                      2
1    degeneration, or extreme pain.”     Id. (internal quotation

2    marks omitted).    Subjectively, the official must have the

3    requisite state of mind, the “equivalent of criminal

4    recklessness.”    Id.   An accident alone is not enough, even

5    if that accident results in suffering.     Estelle v. Gamble,

6    429 U.S. 97, 105 (1976).

7        Here, the district court properly found that

8    Appellant’s claim that Appellee Atwell had injected him with

9    the wrong medication did not state a claim of deliberate

10   indifference to his medical needs.     The complaint clearly

11   alleged that the injection was accidental, and Appellant on

12   appeal describes Atwell as acting negligently.

13       For the reasons stated above, the judgment of the

14   district court is AFFIRMED.

15

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19                                 By:__________________________




                                     3